Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made effective this 14th
day of December, 2018 (“Separation Date”), by and between Benjamin Sommerness
(“Employee”) and nVent Management Company on behalf of itself, its predecessors,
subsidiaries and affiliated entities (collectively, “Company”).

 

WHEREAS, Employee has expressed his desire to tender his voluntary resignation
effective on the Separation Date in exchange for the promises in this Agreement.

 

WHEREAS, the Company wishes to accept Employee’s resignation pursuant to the
terms of this Agreement.

 

WHEREAS, the parties wish to memorialize their mutual agreement and
understanding regarding the details of Employee’s separation of employment on
the Separation Date pursuant to his voluntary resignation.

 

WHEREFORE, for good and valuable consideration, the parties hereby agree as
follows:

 

1.                                      Separation Payment and Other Benefits. 
Provided that Employee does not exercise his right of rescission under Section
8, the Company shall pay Employee the sum of $300,000.00, less applicable
withholdings (the “Separation Payment”).  The Separation Payment shall be paid
as follows, beginning on the first regularly scheduled payroll date that occurs
following the expiration of the fifteen (15) day rescission period described in
Section 8 below:

 

·                  Four (4) months of payment as salary continuation (amounting
to $133,333, less applicable withholdings), paid through the Company’s regular
payroll process.

 

·                  A lump sum payment of the remaining $166,667, less applicable
withholdings, paid by June 14, 2019, subject to Employee fully complying with
the terms of this Agreement, including but not limited to the narrow
post-employment restrictions contained in Section 10 of this Agreement.

 

Employee will be paid his accrued and unused vacation balance, less applicable
withholdings, following the Separation Date with or without this Agreement. 
Further, provided Employee does not exercise his right of rescission under
Section 8, if Employee makes a timely COBRA election to continue his group
health insurance coverage, the Company will continue to pay an amount equivalent
to the employer’s regular share of the health insurance premium to the health
insurance carrier for a period of nine (9) months after the Separation Date.

 

Notwithstanding the terms of Employee’s October 31, 2017 Offer Letter, in
exchange for the promises in this Agreement, and provided that Employee does not
exercise his right of rescission under Section 8, Employee shall not be required
to repay the New Hire Cash Bonus as described therein.

 

The parties understand and agree that Employee has no rights under and no
present or future claims under Employee’s Key Executive Employment and Severance
Agreement dated April 30,

 

--------------------------------------------------------------------------------



 

2018. The parties further understand and agree that Employee has no rights under
and no present or future claims under any bonus or incentive compensation plans
of any type, including, but not limited to, the Company’s Management Incentive
Plan, the nVent Electric plc 2018 Omnibus Incentive Plan or any other plan with
respect to options, restricted stock or performance units. Similarly, the
parties understand and agree that Employee holds no vested restricted stock
awards, performance unit awards or options and that all unvested awards and
options are terminated.

 

Finally, the parties understand and agree that Employee has no rights under and
no present or future claims under that certain Indemnification Agreement dated
April 30, 2018 or that certain Deed of Indemnification dated April 30, 2018, and
that such Indemnification Agreement and Deed of Indemnification are hereby
terminated.

 

2.                                      Discharge of Claims. In exchange for the
benefits provided in this Agreement, Employee, on behalf of himself, his agents,
representatives, attorneys, assignees, heirs, executors, and administrators,
hereby covenants not to sue and hereby releases and forever discharges the
Company, and its past and present employees, agents, insurers, officials,
officers, directors, divisions, parents (including nVent Electric plc),
subsidiaries, predecessors and successors, and all affiliated entities and
persons, and all of their respective past and present employees, agents,
insurers, officials, officers, and directors from any and all claims and causes
of action of any type arising, or which may have arisen, out of or in connection
with his employment or the separation of his employment with the Company,
including but not limited to claims, demands or actions arising under the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Age Discrimination in
Employment Act of 1967 as amended by the Older Workers Benefit Protection Act,
the Equal Pay Act, 42 U.S.C. § 1981, the Sarbanes-Oxley Act, the Dodd—Frank Wall
Street Reform and Consumer Protection Act, the Fair Credit Reporting Act, the
Vocational Rehabilitation Act, the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act, the Fair Labor Standards Act, the
Lily Ledbetter Fair Pay Act of 2009, the Americans with Disabilities Act, the
Rehabilitation Act of 1973, the Genetic Information Nondiscrimination Act, the
Immigration Reform and Control Act of 1986, the Civil Rights Act of 1991, the
Occupational Safety and Health Act, the Consumer Credit Protection Act, the
American Recovery and Reinvestment Act of 2009, the Asbestos Hazard Emergency
Response Act, Employee Polygraph Protection Act, the Uniformed Services
Employment and Reemployment Rights Act, the Minnesota Human Rights Act, the
Minnesota Equal Pay for Equal Work Law, the Minnesota Fair Labor Standards Act,
the Minnesota Labor Relations Act, the Minnesota Occupational Safety and Health
Act, the Minnesota Criminal Background Check Act, the Minnesota Lawful
Consumable Products Law, the Minnesota Smokers’ Rights Law, the Minnesota
Parental Leave Act, the Minnesota Adoptive Parent Leave Law, the Minnesota
Whistleblower Act, the Minnesota Drug and Alcohol Testing in the Workplace Act,
the Minnesota Consumer Reports Law, the Minnesota Victim of Violent Crime Leave
Law, the Minnesota Domestic Abuse Leave Law, the Minnesota Bone Marrow Donation
Leave Law, the Minnesota Military and Service Leave Law, the Minnesota Minimum
Wage Law, the Minnesota Drug and Alcohol Testing in the Workplace Act, Minnesota
Statutes Chapter 181, Minn. Stat. §176.82, the Minnesota Constitution, Minnesota
common law, and all other applicable state, county and local ordinances,
statutes and regulations.  Employee further understands that this

 

2

--------------------------------------------------------------------------------



 

discharge of claims extends to, but is not limited to, all claims which he may
have as of the date of this Agreement based upon statutory or common law claims
for defamation, libel, slander, assault, battery, negligent or intentional
infliction of emotional distress, negligent hiring or retention, breach of
contract, retaliation, whistleblowing, promissory estoppel, fraud, wrongful
discharge, or any other theory, whether legal or equitable, and any and all
claims for wages, salary, bonuses, commissions, damages, attorney’s fees or
costs, other than the amounts described in the second paragraph of Section 1. 
Employee acknowledges that this release includes all claims that he is legally
permitted to release, and as such, does not apply to any vested rights under the
Company’s retirement plans, nor does it preclude him from filing an
administrative charge with a government agency, though he may not recover any
damages or receive any relief from the Company if he does file such a charge

 

3.                                      Separation from Employment.  The parties
acknowledge and agree that by entering into this Agreement, Employee has
tendered his voluntary resignation as an employee and officer of the Company, as
well as any other positions (if any) he holds with the Company or any of its
affiliates, and the Company has accepted Employee’s resignation effective as of
the Separation Date. The parties further acknowledge and agree that Employee’s
separation of employment will be recorded in Employee’s personnel record as
being the result of Employee’s decision to voluntarily resign his employment
effective as of the Separation Date.

 

4.                                      Confidential Information Acquired During
Employment.  Employee agrees that he will continue to treat, as private and
privileged, any information, data, figures, projections, estimates, marketing
plans, customer lists, lists of contract workers, tax records, personnel
records, accounting procedures, formulas, contracts, business partners,
alliances, ventures and all other confidential information which Employee
acquired while working for the Company.  Employee agrees that he will not
release any such information to any person, firm, corporation or other entity at
any time, except as may be required by law, or as agreed to in writing by the
Company.  Employee acknowledges that any violation of this non-disclosure
provision shall entitle the Company to appropriate injunctive relief and to any
damages which it may sustain due to the improper disclosure.

 

Immunity from Liability: Employee shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, and is made solely for the
purpose of reporting or investigating a suspected violation of law.  The same
immunity will be provided for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the individual’s attorney and use the trade secret information in the
court proceeding if the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.

 

5.                                      Confidentiality, No Disparaging
Remarks.  Until such time as nVent Electric plc is required to file this
Agreement with the Securities and Exchange Commission, Employee represents and
agrees that he will keep the terms and facts of this Agreement completely
confidential, and that he will not disclose any information concerning this
Agreement to anyone, except for his counsel, tax accountant, spouse or except as
may be required by law or agreed to

 

3

--------------------------------------------------------------------------------



 

in writing by the Company or as otherwise required for Employee to enforce his
rights hereunder.  Further, subject to Section 14 below, Employee shall not make
any disparaging remarks of any sort or otherwise communicate any disparaging
comments about the Company, its managers, officers or directors, or about any of
the other released persons or entities identified in Section 2 to any other
person or entity.

 

6.                                      Cooperation and Certification.  At the
request of the Company following the Separation Date and subject to Section 14
below, Employee will cooperate with the Company, with nVent Electric plc and
with any affiliate of nVent Electric plc in any claims or lawsuits where
Employee has knowledge of the facts. Nothing in this Agreement prevents Employee
from testifying at an administrative hearing, arbitration, deposition or in
court in response to a lawful and properly served subpoena (provided Employee
provides written notice of the service of the subpoena to the Company within
twenty-four (24) hours of receipt), nor does it preclude Employee from filing an
administrative charge with a government agency or cooperating with a government
agency in connection with an administrative charge (though he may not recover
damages or receive any relief from the Company if he does file such a charge as
noted in Section 2 above).  Employee certifies, warrants and represents that he
is unaware of any actual or potential violations of law by the Company, nVent
Electric plc or any affiliate of nVent Electric plc.

 

7.                                      No Wrongdoing.  Employee and the Company
agree and acknowledge that the consideration exchanged herein does not
constitute, and shall not be construed as, an admission of liability or
wrongdoing on the part of Employee, the Company or any entity or person, and
shall not be admissible in any proceeding as evidence of liability or wrongdoing
by anyone.

 

8.                                      Notification of Release and Right to
Rescind.  This Agreement contains a release of certain legal rights which
Employee may have, including rights under the Age Discrimination in Employment
Act and the Minnesota Human Rights Act.  Employee is advised that he should
consult with an attorney regarding such release and other aspects of this
Agreement before signing this Agreement.  Employee understands that he may
nullify and rescind this entire Agreement at any time within the next fifteen
(15) days of the date of his signature below by indicating his desire to do so
in writing and delivering that writing to the Company c/o Lynnette Heath, Chief
Human Resources Officer, nVent, 1665 Utica Avenue, Suite 700, St. Louis Park, MN
55416, by hand or by certified mail. Employee further understands that if he
rescinds this Agreement on a timely basis, the Company will not be bound by the
terms of this Agreement, and, in such event, Employee will have no right to
receive or right to retain the financial benefits conferred under this
Agreement.

 

9.                                      Outplacement.  Provided Employee does
not exercise his right of rescission under Section 8 herein, the Company shall
pay for outplacement services provided for Employee’s benefit by a vendor
selected by the Company to the extent such services are actually utilized by
Employee within one (1) year following the Separation Date and to the extent the
cost does not exceed $10,000.

 

10.                               Narrow Post-Employment Restrictions.  For the
purpose of this Agreement, “nVent Entities” includes the Company, nVent Electric
plc and any subsidiary or affiliate of nVent Electric plc.

 

4

--------------------------------------------------------------------------------



 

Throughout his employment with the Company, Employee became intimately familiar
with trade secrets, know-how, customer identities and needs, business
strategies, marketing strategies, product development, and proprietary and
confidential information concerning the business operations of the nVent
Entities (including sensitive performance and financial information concerning
key personnel).  As a result of Employee’s intimate familiarity with such
proprietary and confidential information, Employee acknowledges and agrees that
he would be able to engage in unfair competition against the nVent Entities in
the event he were to solicit employees or customers of the nVent Entities or
provide services to a competitor.

 

In exchange for the money and benefits conferred to him under this Agreement,
Employee agrees to the restrictive covenants in this Section 10, and Employee
acknowledges that the narrowly tailored restrictions under this Section 10 are
reasonable and will not result in any hardship to him. Accordingly, Employee
hereby agrees as follows:

 

A.            Non-Solicitation. For a period of twenty-four (24) months
following the Separation Date, Employee will not, for himself or any third
party, directly or indirectly; (i) solicit or accept competitive business from
any customer of the nVent Entities, or (ii) solicit any employee of the nVent
Entities for the purpose of hiring such person or otherwise entice, induce or
encourage, directly or indirectly, any such employee to leave their employment.

 

Employee agrees that engaging in any of the following activities will be a
violation of the above paragraph: (1) soliciting for a hire or soliciting for
retainer as an independent consultant or as a contingent worker any employee of
the nVent Entities; (2) participating in the recruitment of any employee of the
nVent Entities; (3) serving as a reference for an employee of the nVent
Entities; (4) offering an opinion regarding the candidacy as a potential
employee, independent consultant or contingent worker of an individual employed
by the nVent Entities; (5) assisting or encouraging any third party to pursue an
employee of the nVent Entities for potential employment, independent consulting
or contingent worker opportunities; or (6) assisting or encouraging any employee
of the nVent Entities to leave their current position in order to be an
employee, independent consultant or contingent worker for a third party.

 

B.            Non-Competition. For a period of twenty-four (24) months following
the Separation Date, Employee will not, for himself or for any third party,
directly or indirectly, in whole or in part, provide services, whether as an
employee, employer, owner, operator, manager, advisor, consultant, agent,
partner, director, stockholder, officer, volunteer, intern, or any other similar
capacity, to any entity anywhere in the world engaged in a business that is
competitive with the nVent Entities. Notwithstanding the prior sentence,
Employee is not prohibited from providing services to a competing entity if: (i)
the duties and services provided by Employee to the competitor are not, in whole
or in part, substantially similar to the duties and services Employee provided
to the nVent Entities; and (ii) the duties and services provided by Employee to
the competitor are not reasonably likely to cause Employee to reveal trade
secrets, know-how, customer lists,

 

5

--------------------------------------------------------------------------------



 

customer contracts, customer needs, business strategies, marketing strategies,
product development, proprietary information and confidential information
concerning the business of the Company or nVent Entities. Nothing in this
Agreement prohibits Employee from purchasing or owning less than five percent
(5%) of the publicly traded securities of any corporation, provided that
Employee’s ownership represents a passive investment and that Employee is not a
controlling person of, or a member of a group that controls, the corporation.

 

Employee acknowledges and agrees that his breach of this Section 10 would cause
irreparable harm to the Company, nVent Electric plc and the other nVent
Entities, and that such harm may not be compensable entirely with monetary
damages.  If Employee were to violate his obligations under this section, the
Company, nVent Electric plc and the other nVent Entities may, but shall not be
required to, seek injunctive relief and/or any other remedy allowed at law, in
equity, or under this Agreement.  Any injunctive relief sought shall be in
addition to and not in limitation of any monetary relief or other remedies or
rights at law, in equity, or under this Agreement.  In connection with any suit
at law or in equity under this Agreement, the Company, nVent Electric plc and
the other nVent Entities shall be entitled to an accounting, and to the
repayment of all profits, compensation, commissions, fees, or other remuneration
which Employee or any other entity or person has either directly or indirectly
realized on its behalf or on behalf of another and/or may realize, as a result
of, growing out of, or in connection with the violation which is the subject of
the suit.  Further, in the event of Employee’s breach of this section, Employee
shall disgorge the value of all payments and benefits conferred to him by virtue
of this Agreement, including all installments of the Separation Payment, whether
paid or unpaid.  In addition to the foregoing, the Company, nVent Electric plc
and the other nVent Entities shall be entitled to collect from Employee any
reasonable attorney’s fees and costs incurred in bringing any action against
Employee or otherwise to enforce the terms of this Agreement.  The parties agree
that it is their intent that (1) each of the nVent Entities is intended to be a
third party beneficiary hereof, and will be afforded the right to enforce the
provisions of this Section 10 to the same extent as the Company, and (2) the
restriction in this Section 10 be enforced to the maximum allowable extent or
modified to permit enforcement to the maximum allowable extent under the laws of
Minnesota as determined by a court of appropriate jurisdiction in Minnesota, and
the parties further agree to and acknowledge the sufficiency of the parties’
contacts with the State of Minnesota in order to confer exclusive jurisdiction
of Minnesota courts applying Minnesota law.

 

11.                               Invention Assignment. Employee acknowledges
that during Employee’s employment with the Company, he promptly disclosed to the
Company, in writing, all ideas, inventions or discoveries (collectively,
“Inventions”) related to the nVent Entities’ business.  Employee agrees that
these Inventions shall belong to the nVent Entities; Employee hereby assigns
such Inventions to the nVent Entities subject to the limitations set forth in
this Section 11 below and further agrees that for a period of six (6) months
after the Separation Date, any Inventions that he either alone or with others
makes, discovers, devises, conceives, reduces to practice or otherwise possesses
shall be a work for hire as that term is defined in Section 101 of the Copyright
Act (17 U.S.C. § 101) and the sole property of the nVent Entities.  Further,
Employee warrants and represents that Employee will execute any documents
necessary to effectuate the assignment of all of his right, title and interest
in such Inventions to the nVent

 

6

--------------------------------------------------------------------------------



 

Entities either during or after the employment relationship, and Employee will
cooperate in the nVent Entities’ efforts to protect the nVent Entities’ rights
to the Inventions.

 

Employee understands that the commitments under Section 11 above do not apply to
any Invention for which none of the nVent Entities’ equipment, supplies,
facilities or trade secret information were used and which was developed
entirely on Employee’s own time, and (1) which does not relate (a) directly to
the nVent Entities’ business or (b) to the nVent Entities’ actual or
demonstrably anticipated research or development, or (2) which does not result
from any work that Employee performed for the nVent Entities.

 

12.                               Return of Company Property.  Employee
covenants, warrants and represents that he has returned any and all Company
property that was ever in his possession or under his control to the Company
prior to his signature of this Agreement, and this covenant, warranty and
representation expressly extends to (but is not limited to) security card, keys,
codes, materials, books, files, laptop computer and cell phone.

 

13.                               Minnesota Law, Effect of Breach, Forum and
Merger.  The terms of this Agreement shall be governed by the laws of the State
of Minnesota, the location of nVent Electric’s main U.S. office, and shall be
construed and enforced thereunder. In the event of a breach of this Agreement by
Employee, in addition to all other rights and remedies that the Company or any
of the other nVent Entities may have under this Agreement or under the law,
notwithstanding anything herein to the contrary, Employee shall forfeit any
unpaid installments of the Separation Payment, any unpaid installments of the
employer COBRA premiums, and the right to any future outplacement services, and
shall disgorge to the Company the value of any installments of the Separation
Payment, employer COBRA premiums and outplacement expenses previously paid. Any
dispute arising under this Agreement shall be determined exclusively by a
Minnesota court of appropriate jurisdiction, and the parties acknowledge the
existence of sufficient contacts to the State of Minnesota to confer exclusive
jurisdiction upon courts in that state.  This Agreement supersedes and replaces
all prior oral and written agreements, understandings, and representations
between Employee and the Company.  Further, Employee understands and agrees
that, except as provided in this Agreement, all claims which he has or may have
against the Company and the other released parties are fully released and
discharged by this Agreement.  The only claim which Employee may hereafter
assert against the Company or any of the other released parties is limited to an
alleged breach of this Agreement.

 

14.                               Administrative Charges, Investigations, and
Proceedings.  Nothing in this Agreement prohibits Employee from reporting
possible violations of federal or state law or regulation to the government,
including but not limited to the EEOC, Department of Justice, Securities and
Exchange Commission, Congress, and any agency inspector general, or filing a
charge with or participating in an investigation or proceeding conducted by the
EEOC or a comparable state or local agency (collectively, any such activity
shall be referred to as a “Government Report”).  Employee does not need prior
authorization of the Company to make a Government Report and is not required to
notify the Company that he has made a Government Report.  The restrictions in
Sections 4-6 above regarding confidentiality, non-disparagement and cooperation
do not apply in connection with a Government Report.  Notwithstanding the

 

7

--------------------------------------------------------------------------------



 

provisions of this Section 14, Employee’s release of claims in Section 2 above
waives any alleged right to recover any monetary damages, receive payment for
attorneys’ fees, costs or disbursements or receive any relief from the Company
in connection with any matter, including a Government Report, but this Agreement
does not limit any right of Employee to receive a reward from the government for
providing it information in connection with a Government Report.

 

15.                               Construction of this Agreement and
Severability.  Should this Agreement require judicial interpretation, the court
shall not construe the Agreement more strictly against any party, including the
party who prepared it.  Any portions of this Agreement found by a court of
competent jurisdiction to be invalid, illegal, overly broad or unenforceable in
any respect shall be revised to the minimum amount necessary in order to be
valid and enforceable.

 

16.                               Employee Understands the Terms of this
Agreement.  Other than stated herein, Employee warrants that (a) no promise or
inducement has been offered for this Agreement; (b) this Agreement is executed
without reliance upon any statement or representation of the Company or its
representatives concerning the nature and extent of any claims or liability
therefor, if any; (c) Employee is legally competent to execute this Agreement
and accepts full responsibility therefor; (d) the Company advises Employee to
consult with an attorney, and Employee has had a sufficient opportunity to
consult with an attorney; (e) the Company has allowed Employee twenty-one (21)
days within which to consider whether to enter into this Agreement; and (f)
Employee fully understands this Agreement and has been advised by counsel (or
has consciously chosen not to seek counsel) of the consequences of signing this
Agreement.  Finally, if Employee has not signed this proposed Agreement within
twenty-one (21) days after the Separation Date, then the offer of this Agreement
shall expire by its own terms and be of no further force or effect without any
further action required on the part of the Company.

 

 

 

EMPLOYEE

 

 

 

Dated:

12/14/18

 

/s/ Benjamin Sommerness

 

 

 

 

 

 

Dated:

12/17/18

 

nVent Management Company

 

 

 

 

 

 

By

/s/ Stacy P. McMahan

 

 

Its

Vice President

 

8

--------------------------------------------------------------------------------